LORETTA H. RUSH, Chief Justice.
On October 7, 2016, this Court ordered Respondent suspended indefinitely from the practice of law in this state, pursuant to the provisions for reciprocal discipline contained in Indiana Admission and Discipline Rule 23(28). On October 14, 2016, Respondent filed a motion asking that we reconsider our decision.
Being duly advised, the Court GRANTS Respondent’s motion in part, and we modify our prior order as follows. Effective October 7, 2016, Respondent is suspended from the practice of law in Indiana for a period of eighteen (18) months, all stayed subject to completion of eighteen (18) months of probation pursuant to the terms of Respondent’s probation in Texas as determined by that jurisdiction.
The Court’s prior orders assessing and taxing costs remain in effect.
All Justices concur.